Citation Nr: 0633281	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006) for left femoral nerve palsy resulting 
from VA medical treatment and surgery in March 2000.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In October 2004, the appellant and his spouse 
appeared and testified at a hearing held at the RO.  A 
transcript of that hearing is of record.  

The appellant was born in January 1924, and he is currently 
82 years old.  In January 2006, the Board granted a motion to 
advance this appeal on the Board's docket due to the 
appellant's advanced age.  

In July 2006, the appellant sought a 60-day extension in 
order to obtain and file with the Board a medical opinion 
rebutting the unfavorable medical opinion obtained by the 
Board in June 2006 concerning the medical questions presented 
by this appeal.  This extension was granted, effective from 
August 17, 2006.  However, before the deadline expired on 
October 17, 2006, the appellant did not submit a medical 
opinion in support of his Section 1151 claim, but rather 
submitted (with a waiver of his right to have the RO 
initially consider this new evidence/argument) his own 
arguments in support of this appeal.  The 60 day period has 
since expired.


FINDINGS OF FACT

1.  On March 13, 2000, the appellant underwent a voluntary 
revision of his previous total left hip replacement at a VA 
facility.  

2.  He now has a left femoral nerve palsy which is a known 
complication of his hip surgery.  

3.  There is no competent medical evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA employees in 
furnishing the hospital care and medical/surgical treatment 
at issue.  


CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006) for left femoral nerve palsy resulting 
from VA medical treatment and surgery in March 2000 is not 
established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various correspondence, VA 
has notified the appellant of the evidence and information 
needed to substantiate the current claim, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated October 7, 2003.  In this letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim.  The appellant was also asked to inform VA of 
any additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Although the appellant was not formally 
notified of the correct legal criteria governing this claim 
until the supplemental statement of the case issued in 
February 2005, he has had competent representation available 
to him throughout the course of this claim, and both he and 
his representative were clearly aware of the correct legal 
criteria from the outset.  No prejudice to the appellant has 
resulted from the RO's faulty and delayed notification 
attempts in this case.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The current claim under Section 1151 is analogous to a 
service connection claim.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for Section 1151 benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The current record reflects all relevant VA medical 
treatment records pertaining to the left hip surgery in March 
2000 and the related VA medical treatment of the appellant 
both before and after that surgery.  In this regard, the 
Board has considered a request by the representative that the 
Board remand the appeal in order to obtain quality assurance 
records, if any, maintained by VA for use in deciding the 
present appeal.  The representative has offered no convincing 
evidence, only unsupported speculation, that such quality 
assurance records even exist in the present case.  Moreover, 
VA's medical quality assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 C.F.R. § 
17.500(c).  Records and documents associated with the quality 
assurance program are confidential and privileged and may not 
be disclosed except as provided by law.  38 U.S.C.A. 
§ 5705(a).  

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511, contain detailed 
rules regarding the disclosure of quality assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)."  
38 U.S.C.A. § 5705(b)(5).  The representative cites 
§ 5705(b)(5) as authority for the Board to consider quality 
assurance records in its review of the veteran's appeal.  The 
veteran's representative argues that there are no VA 
employees, contractors or consultants who are precluded from 
having access to medical quality assurance records if 
necessary to fulfill their duties and responsibilities.  
Construing this provision, the VA regulations state that 
"[a]ccess to confidential and privileged quality assurance 
records and documents within the Department...is restricted 
to VA employees...who have a need for such information to 
perform their Government duties... and who are authorized 
access by the VA medical facility Director, Regional 
Director, the Under Secretary for Health, or their designees, 
or by the regulations in §§ 17.500 through 17.511."  38 
C.F.R. § 17.508(a).  

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.  

The Board believes that the language of 38 C.F.R. § 17.508(a) 
may not be construed to permit the procurement of quality 
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessarily entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to fines of up to $5,000.00 for a first offense and 
up to $20,000.00 for each subsequent offense.  See 38 C.F.R. 
§ 17.511.  For these reasons, in the absence of any specific 
provisions of the law or regulations that authorize access to 
quality assurance records for adjudicative use, the Board 
finds that it is not required to obtain such records pursuant 
to the duty to assist under the VCAA.

In addition to obtaining the original copies of all relevant 
VA medical records, the Board has obtained two medical 
opinions on the medical questions presented by this appeal.  
The appellant has been offered the opportunity to submit 
medical evidence in rebuttal to these medical opinions, but 
has elected not to do so.  There is no further duty to 
provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Moreover, neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in November 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in February 2005 after the final VCAA notice 
was issued at that time.  The appellant has waived subsequent 
notification to him of the March 2006 VA medical opinion 
obtained by the Board, and he was notified and responded to 
the June 2006 VA medical opinion also obtained by the Board.  
In July 2006, the appellant requested and was granted a 60-
day extension in which to obtain and submit a medical opinion 
in support of his appeal; instead, he submitted in October 
2006 his own arguments in support of appeal.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has adequately processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) 
(West 2002); see also 38 C.F.R. § 3.361 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant has a long history of left hip problems, 
including a fracture/dislocation in the remote past (the 
appellant says 1958), followed by a motor vehicle accident in 
June 1970 that resulted in re-injury of the left hip joint.  
A left hip arthroplasty was done in 1971, and the appellant 
next underwent total left hip replacement surgery in January 
1981 due to the development of post-traumatic arthritis.  In 
March 2000, after more conservative treatments had failed, he 
consented to the surgical revision of the left hip 
replacement because of acetabular loosening.  This surgery 
was performed at a VA facility on March 13, 2000, and the 
appellant has subsequently developed a left femoral nerve 
palsy, for which he claims entitlement to benefits under 
38 U.S.C.A. § 1151.  

As previously noted, all of the relevant VA medical treatment 
records pertaining to the March 2000 surgery and to VA 
treatment of the appellant both before and after that surgery 
have been obtained and are of record.  In March 2006, a VA 
neurologist who had been consulted by the Board indicated 
that an orthopedic surgeon would be better qualified to 
evaluate the adequacy and appropriateness of the VA surgery 
and medical care of the appellant; however, this individual 
did comment that peripheral nerve palsies are rare but well-
known complications following hip arthroplasty (several 
medical articles indicating this were attached), and that 
revision surgery (such as the appellant was accorded in March 
2000) carries a significantly higher risk of such a 
complication than a primary arthroplasty (i.e., no prior hip 
replacement).  It was further noted by this medical expert 
that the medical consent form signed by the appellant prior 
to his March 2000 surgery specifically mentioned nerve injury 
as a possible complication of that operation.  

In June 2006, a VA orthopedic surgeon reviewed all of the 
relevant medical records and concluded that the appellant 
"suffered a known complication for total hip surgery and 
nothing was done [by VA personnel] outside of accepted 
medical standards."  This individual also noted that the 
surgical incision was made away from the femoral nerve; that 
some pressure on the femoral nerve was unavoidable in the 
appellant's surgery; that the decision to leave the femoral 
component alone and replace only the acetabular component was 
correct; and that the operating time of 21/2 hours was very 
respectable for a hip revision and any retractors used during 
the appellant's surgery were not in place an excessive amount 
of time.  This individual also noted that, postoperatively, 
the appellant had some quadriceps function which indicated 
that the femoral nerve was intact and probably was just 
injured by stretching or pressure.  In short, this medical 
expert found no convincing evidence in the current record 
showing any carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA personnel in furnishing the hospital care, and 
medical/surgical treatment at issue in this appeal.  

The appellant was notified of the above medical opinion and 
requested, and was granted, additional time in which to 
obtain and submit a medical opinion in support of his claim.  
However, the appellant never submitted a medical opinion from 
the physician he had named, or from any other competent 
medical authority, to support his contentions concerning the 
cause of his left femoral nerve palsy.  The appellant's own 
opinion, and those of his relatives and friends who have 
submitted lay statements or testimony in support of this 
claim, are not entitled to very much probative weight.  In 
general, lay witnesses, such as the appellant and his 
relatives and friends, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The Board has both noted and considered all of the 
appellant's contentions, including his assertion that the 
witnessed preoperative consent form he signed in March 2000 
has been altered to add nerve injury and other listed 
complications after he signed it.  The Board can find no 
objective evidence to confirm this self-serving and totally 
unsupported assertion; the appellant's witnessed signature on 
this document speaks for itself.  Moreover, both medical 
experts consulted by the Board have indicated that nerve 
damage is a well-known and recognized risk of the appellant's 
surgery, so it makes sense that it was included on the 
consent form signed by the appellant in March 2000.  

In the absence of any competent evidence establishing the 
existence of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA personnel in furnishing the hospital care and 
medical/surgical treatment at issue in this appeal which 
proximately resulted in the current left femoral nerve palsy; 
and in view of the two VA medical opinions of record which do 
not support the appellant's claim, the Board has concluded 
that a preponderance of the evidence is unfavorable to the 
present claim.  Accordingly, this appeal will be denied.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


